DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered. Claims 1-12 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the at least one operating parameter” in line 13 where it is unclear to the examiner what at least one operating parameter is being referred back to. a further review of the claim has shown that the Applicant has identified two sensors which both sense a critical parameter (the at least one sensor in lines 7-8 and the sensor in lines 10-11). These multiple sensors for the same parameters is leading to confusion and clarity issues for the Examiner. A review of the specification shows that Applicant’s amendment to line 8 of the claims dated 10-20-2022 should not have been made to allow for the at least one sensor to sense at least one operating parameter. This potential claim language for clear up the confusion of line 13. For examination purposes, the Examiner will interpret claim 8 as listed immediately above resulting in the at least one sensor lines 7-8 detecting the at least one operating parameter and the sensor of lines 10-11 detecting the at least one critical parameter. Furthermore, the clause “a sensor for the at least one critical parameter” will be treated as “a sensor for [[the]] at least one critical parameter.
Claim 7 recites “wherein during the training the vacuum pump further comprises a sensor configured to measure the at least one critical parameter” where this clause is indefinite and unclear to the Examiner. The recitation of a new sensor relative to claim 1 is causing clarity issues. For examination purposes the clause “wherein during the training the vacuum pump further comprises a sensor configured to measure the at least one critical parameter” will be treated as “wherein during the training the vacuum pump further comprises [[a]] the sensor configured to measure the at least one critical parameter”.
Claims 2-6 and 8-10 are rejected for depending from an unclear and indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0200450 (Shelley hereinafter) in view of US 2008/0306892 (Crossley hereinafter).
Regarding claim 1 (as best understood), Shelley teaches a vacuum pump (¶ 1) that discloses a housing having an inlet and an outlet (Pump 106 will inherently have an inlet and outlet for the gases); at least one rotor arranged in the housing configured to convey a gaseous medium from the inlet to the outlet (¶ 11 and 13 detail the rotors intended by Shelley); a motor configured to rotate the rotor (Inherent of the pump of Shelley); a control device connected to the motor configured to control the motor (Controller 110 per ¶ 14-15); at least one sensor connected to the control device (Sensor 108 per ¶ 14-15), wherein the at least one sensor is configured to sense at least one operating parameter of the vacuum pump (¶ 14 details the sensing capabilities of the sensor 108); wherein the control device comprises a correlation module (¶ 15-18 all detail different sensing parameters but each sensed parameter is correlated to the pump speed).
Shelley is silent with respect to wherein the correlation module comprises a neural network, and the neural network is trained so that a sensor for at least one critical parameter is required only during training, and wherein the correlation module is configured to correlate the sensed at least one critical parameter with at least one operating parameter, and wherein the motor is controlled on the basis of the at least one operating parameter.
However, Crossley teaches a pumping system that utilizes a neural network to create a control scheme (¶ 3) that discloses a correlation module made of a neural network (¶ 3 and 22-32), and the neural network is trained so that a sensor for at least one critical parameter is required only during training (¶ 27 details the use of SCADA measured data at the initial step 100 of training the neural networks as seen in Figure 2), and wherein the correlation module is configured to correlate the sensed at least one critical parameter with at least one operating parameter (Figure 3 with ¶ 30), and wherein the motor is controlled on the basis of the at least one operating parameter (Resultant combination with Shelley such that the motor control would be based on the trained neural network). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to invention to modify the controller of Shelley with the neural network of Crossley to allow for the controller to continually adapt to the running conditions of the pump system.
Regarding claim 2, Shelley’s modified teachings are described above in claim 1 where the combination of Shelley and Crossley further discloses that the at least one operating parameter is at least one of: inlet gas temperature, outlet gas temperature, inlet cooling medium temperature, outlet cooling medium temperature, rotational speed, motor output, cooling medium flow rate, vibration, inlet pressure, or outlet pressure (Shelley ¶ 14 details the sensed parameters including vibration, various temperatures, and pressures listed while making it a design choice to sense other parameters, Crossley in ¶ 21 additionally details potential sensed values).
Regarding claim 4, Shelley’s modified teachings are described above in claim 1 where Crossley further discloses that the correlation module correlates the at least one operating parameter and the at least one critical parameter by means of at least one of: a regression algorithm, a fuzzy logic algorithm, or a machine learning algorithm (Crossley’s neural network is a form of machine learning).
Regarding claim 5, Shelley’s modified teachings are described above in claim 1 where Crossley further discloses that the correlation module correlates the at least one operating parameter and the at least one critical parameter by means of a correlation function (Crossley’s neural network per ¶ 27-32).
Regarding claim 6 (as best understood), Shelley’s modified teachings are described above in claim 1 where Crossley further discloses that the correlation module comprises a recursive neural network and correlates the at least one operating parameter and the at least one critical parameter by means of the neural network (Crossley ¶ 22-32 details the neural network).
Regarding claim 7, Shelley’s modified teachings are described above in claim 6 where Crossley further discloses that the neural network comprises a training, wherein during the training the vacuum pump further comprises a sensor configured to measure the at least one critical parameter (Please refer to the rejection of claim 1 detailing the SCADA measurements of Crossley), and wherein during the training the sensed at least one operating parameter is used as an input value and the at least one critical parameter is used as an output value (¶ 27-32, particularly ¶ 27-29).
Regarding claim 8, Shelley’s modified teachings are described above in claim 1 where Crossley further discloses that the vacuum pump does not comprise a sensor configured to measure the at least one critical parameter during operation of the vacuum pump (The training data set with the critical parameters of Crossley is not used during a non-training operation).
Regarding claim 9, Shelley’s modified teachings are described above in claim 1 where Shelley further discloses that the control device is configured to reduce the rotational speed of the rotor if the at least one critical parameter exceeds a predefined limit (Shelley ¶ 17-18 disclose various control scenarios).
Regarding claim 10, Shelley’s modified teachings are described above in claim 1 where Shelley further discloses that when the at least one critical parameter falls below a predefined limit value, the rotational speed of the rotor is increased (Shelley ¶ 14 discloses the use of increasing the rotor speed when critical values fall below a minimum).
Regarding claim 11, Shelly teaches a method of operating a vacuum pump according to claim 1 (See above) that discloses measuring at least one operating parameter of the vacuum pump (Done with Sensor 108 per ¶ 14); correlating the measured at least one operating parameter with at least one critical parameter of the vacuum pump (¶ 15-18 detail the correlation of the sensed parameter with a motor speed to alter the pump to); comparing the determined at least one critical parameter with a predefined limit value (¶ 15-18 teach the correlated value is used to determine if the speeds need to increase or decrease); controlling the motor of the vacuum pump and adapting the speed of the motor as a function of the comparison performed (¶ 15-18).
Shelley is silent with respect to wherein the correlation module comprises a neural network, and the neural network is trained so that a sensor for at least one critical parameter is required only during training,.
However, Crossley teaches a pumping system that utilizes a neural network to create a control scheme (¶ 3) that discloses a correlation module made of a neural network (¶ 3 and 22-32), and the neural network is trained so that a sensor for at least one critical parameter is required only during training (¶ 27 details the use of SCADA measured data at the initial step 100 of training the neural networks as seen in Figure 2), and wherein the correlation module is configured to correlate the sensed at least one critical parameter with at least one operating parameter (Figure 3 with ¶ 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to invention to modify the controller of Shelley with the neural network of Crossley to allow for the controller to continually adapt to the running conditions of the pump system
Regarding claim 12, Shelley’s modified teachings are described above in claim 11 where the combination of Shelley and Crossley would further disclose that wherein the correlation module and the neural network of the correlation module are trained in the following steps: a) determining the at least one operating parameter (Sensed values of Crossley by sensors 24a-n per ¶ 21 paired with the parameters of Shelley’s vacuum pump and motor); b) correlating with a value for the at least one critical parameter (Training of ¶ 22-32, particularly 27-32 of Crossley with the critical data being the measured SCADA data); c) comparing the determined value of the at least one critical parameter with the at least one critical parameter measured by a sensor used during training of the correlation module and the neural network (¶ 28-29 of Crossley details the tuning of the data in the neural network); d) on the case of non-conformance or too large a deviation: adapting the correlation module and the neural network and repeating steps a-d (¶ 30 of Crossley with Figure 2 detailing the training taking multiple iterations until the error is sufficiently small); in the case of conformance or a deviation below a predefined limit value: terminating the training (¶ 29-30 of Crossley); and f) transmitting the trained neural network to vacuum pumps of the same type (¶ 29-30 where the training data can be used by similar systems). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0200450 (Shelley) in view of US 2008/0306892 (Crossley) and further in view of US 2003/0077187 (Kabasawa hereinafter). 
Regarding claim 3, Shelley’s modified teachings are described above in claim 1 where Shelley further discloses that the at least one rotor comprises a first rotor and a second rotor (Inherent of a roots style vacuum pump).
Shelley is silent with respect to the at least one critical parameter is at least one of a distance between the first rotor and the housing, a distance between the second rotor and the housing, a distance between the first rotor and the second rotor, or a bearing temperature.
However, Kabasawa teaches a turbomolecular pump that discloses factoring in the distance between a rotor and a sidewall (¶ 23, 37, and 38). The resultant combination would be such that the at least one critical parameter is at least one of a distance between the first rotor and the housing, a distance between the second rotor and the housing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method of Shelley with the distance detection of Kabasawa to ensure the rotors are not displacing during operation.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746